UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 28, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 001-14217 ENGlobal Corporation (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 88-0322261 (I.R.S Employer Identification No.) 654 N. Sam Houston Parkway E., Suite 400, Houston, TX 77060-5914 (Address of principal executive offices) (Zip code) (281) 878-1000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shortened period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and smaller reporting company in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the close of business on November 8, 2013. $0.001 Par Value Common Stock 27,082,861 shares Table of Contents QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED SEPTEMBER 28, 2013 TABLE OF CONTENTS Page Number Part I. Financial Information Item 1. Financial Statements Unaudited Condensed Consolidated Statements of Operations for the Three Months and Nine Months Ended September 28, 2013 and September 29, 2012 3 Unaudited Condensed Consolidated Balance Sheets at September 28, 2013 and December 29, 2012 4 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 28, 2013 and September 29, 2012 5 Notes to Unaudited Interim Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 19 Part II. Other Information Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 5. Other Information 20 Item 6. Exhibits 21 Signatures 22 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ENGlobal Corporation Condensed Consolidated Statements of Operations (Unaudited) (amounts in thousands, except per share data) For the Three Months Ended For the Nine Months Ended September 28, September 29, September 28, September 29, Operating revenues $ Operating costs Gross profit Selling, general and administrative expenses Goodwill impairment — — Operating income (loss) 1 ) ) ) Other expense: Gain on sale of assets — — Other expense, net 7 ) ) ) Interest expense, net ) Loss from continuing operations before income taxes ) Provision for federal and state income taxes 35 Loss from continuing operations ) Income (loss) from discontinued operations, net of taxes — ) ) Net income (loss) ) ) $ $ ) Other comprehensive income Foreign currency translation adjustment — — — (1 ) Comprehensive income (loss) $ ) $ ) $ $ ) Income (loss) per common share - basic: Loss from continuing operations $ $ ) $ ) $ ) Income (loss) from discontinued operations — ) ) Net income (loss) $ $ ) $ $ ) Income (loss) per common share - diluted: Loss from continuing operations $ $ ) $ ) $ ) Income (loss) from discontinued operations — ) ) Net income (loss) $ $ ) $ $ ) Weighted average shares used in computing earnings per share: Basic Diluted See accompanying notes to unaudited interim condensed consolidated financial statements. 3 Table of Contents ENGlobal Corporation Condensed Consolidated Balance Sheets (Unaudited) (amounts in thousands, except share amounts) ASSETS September 28, December29, Current Assets: Cash and cash equivalents $ $ Restricted cash — Trade receivables, net of allowances of $2,405 and $2,593 Prepaid expenses and other current assets Notes receivable Costs and estimated earnings in excess of billings on uncompleted contracts Assets held for sale — 57 Federal and state income taxes receivable, net Total Current Assets Property and equipment, net Goodwill Other intangible assets, net Long-term trade and notes receivable, net of current portion and allowances Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued compensation and benefits Current portion of Credit Facilities Current portion of Capital Leases — Deferred rent Billings in excess of costs and estimated earnings on uncompleted contracts Liabilities held for sale — 99 Other current liabilities Total Current Liabilities Commitments and Contingencies (Note 10) Long Term Liabilities: Capital Leases — Total Liabilities Stockholders' Equity: Common stock - $0.001 par value; 75,000,000 shares authorized; 27,082,861 and 27,114,339 shares outstanding and 28,063,960 and 28,095,438 shares issued at September 28, 2013 and December 29, 2012, respectively 28 28 Additional paid-in capital Accumulated deficit ) ) Treasury stock at cost - 981,099 shares at September 28, 2013 and December29, 2012 ) ) Accumulated other comprehensive loss ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to unaudited interim condensed consolidated financial statements. 4 Table of Contents ENGlobal Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) (amounts in thousands) For the Nine Months Ended September 28, September 29, Cash Flows from Operating Activities: Net income (loss) $ $ ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Share-based compensation expense 94 Deferred income tax expense — Impairment of goodwill — Notes receivable ) — (Gain) loss on disposal of property, plant and equipment ) 47 (Gain) loss on disposal of assets ) — Changes in current assets and liabilities: Trade accounts receivable ) Costs and estimated earnings in excess of billings on uncompleted contracts ) Prepaid expenses and other assets ) Accounts payable ) Accrued compensation and benefits Billings in excess of costs and estimated earnings on uncompleted contracts ) ) Other liabilities ) ) Net cash provided by (used in) operating activities $ $ ) Cash Flows from Investing Activities: Property and equipment acquired ) ) Restricted cash ) Proceeds from sale of assets — Proceeds from sale of division — Net cash provided by (used in) investing activities $ $ ) Cash Flows from Financing Activities: Borrowings on line of credit Payments on line of credit ) ) Repayments under capital leases ) — Other long-term debt repayments — ) Net cash (used in) provided by financing activities $ ) $ Effect of Exchange Rate Changes on Cash — (1 ) Net change in cash Cash and cash equivalents, at beginning of period 26 Cash and cash equivalents, at end of period $ $ See accompanying notes to unaudited interim condensed consolidated financial statements. 5 Table of Contents ENGlobal Corporation Notes to Unaudited Interim Condensed Consolidated Financial Statements NOTE 1 – BASIS OF PRESENTATION The condensed consolidated financial statements of ENGlobal Corporation (which may be referred to as "ENGlobal," the "Company," "we," "us," or "our") are prepared in accordance with accounting principles generally accepted in the United States of America. The Company consolidates all of its subsidiaries' financial results, and significant inter-company accounts and transactions have been eliminated in the consolidation.The condensed consolidated financial statements of the Company included herein are unaudited for the three and nine month periods ended September 28, 2013 and September 29, 2012, have been prepared from the books and records of the Company pursuant to the rules and regulations of the Securities and Exchange Commission, and in the case of the condensed balance sheet as of December29, 2012, have been derived from the audited financial statements of the Company. These financial statements reflect all adjustments (consisting of normal recurring adjustments), which are, in the opinion of management, necessary to fairly present the results for the periods presented. Certain information and note disclosures, normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America, have been condensed or omitted pursuant to rules and regulations of the Securities and Exchange Commission. These condensed consolidated financial statements should be read in conjunction with the Company's audited financial statements for the year ended December29, 2012, included in the Company's Annual Report on Form 10-K, as amended, filed with the Securities and Exchange Commission. The Company has assessed subsequent events through the date of filing of these condensed consolidated financial statements with the Securities and Exchange Commission and believes that the disclosures made herein are adequate to make the information presented herein not misleading.Certain reclassifications have been made to the 2012 condensed consolidated financial statements to conform to the presentation to report discontinued operations. Refer to Note 3. A summary of our critical accounting policies is disclosed in Note 2 to the consolidated financial statements included in our 2012 Annual Report on Form 10-K. Our critical accounting policies are further described under the caption “Critical Accounting Policies” in Management's Discussion and Analysis of Financial Condition and Results of Operations in our 2012 Annual Report on Form 10-K. NOTE 2 – GOING CONCERN For most of 2012, the Company had operated under difficult circumstances.For the year ended December 29, 2012, the Company reported a net loss of approximately $33.6 million that included a non-cash charge of approximately $16.9 million related to a goodwill impairment and a non-cash charge of approximately $6.8 million related to a valuation allowance established in connection with the Company’s deferred tax assets.During 2012,the Company’s net borrowings under its revolving credit facilities increased approximately $10.5 million to fund operations.Due to challenging market conditions, the Company’s revenues and profitability declined during 2012.As a result, the Company implemented a profit improvement plan that led to the divestiture of certain operations. In November 2012, the Company completed the divestiture of its Land and Right-of-Way division of its Field Solutions segment.The Company subsequently completed the divestiture of the Inspection division of its Field Solutions segment effective January 3, 2013.Refer to Note 3 – Discontinued Operations for additional information regarding these two divestitures.In addition, the Company sold substantially all of its Gulf Coast engineering and in-plant operations on August 30, 2013, withnet proceeds from the sale of these operations used to repay all outstanding advances under the PNC Credit Facility and for working capital needs. Refer to Note 4 – Disposal of Continuing Operations. As of September 28, 2013, the Company had resolved its defaults, had no borrowings under the Line of Credit issued under the Amended PNC Credit Facility and $1.1 million Letters of Credit issued under the Amended PNC Credit Facility.Refer to Note7 – Line of Credit and Letter of Credit Facilities for additional information.As a result of these transactions, we have completed the review of our strategic alternatives.We believe that our working capital is sufficient to fund our operations. NOTE 3 – DISCONTINUED OPERATIONS On November 2, 2012, the Company completed the divestiture of its Land and Right-of-Way division of its Field Solutions segment to Steele & Company, LLC effective October 26, 2012, while retaining the Inspection division pursuant to the terms of the amended definitive agreement. The transaction was valued at approximately $7.5 million, consisting of approximately $4.5 million in retained working capital and a $3.0million promissory note payable to the Company at 8% interest over four years.The Company subsequently completed the divestiture of the Inspection division of its Field Solutions segment to a subsidiary of Furmanite Corporation effective January 3, 2013.The transaction was valued at approximately $7.9 million, consisting of $1.0 million cash at closing, $5.0 million in retained working capital and a $1.9 million promissory note payable to the Company over four years at 5% interest with a Furmanite Corporation guarantee, resulting in a gain of approximately $2.9 million. 6 Table of Contents The operations of the Field Solutions segment (and the smaller Electrical Services division) have been classified as discontinued operations and accordingly, are presented as discontinued operations in the Company's consolidated financial statements. The remaining net assets and liabilities related to the discontinued operations are shown on the Consolidated Balance Sheet as "Assets held for sale" and "Liabilities held for sale," respectively. The results of the discontinued operations are shown on the Consolidated Statements of Operations as "Income from discontinued operations, net of taxes".Summarized financial information for the discontinued operations is shown below (amounts in thousands): For the Nine Months Ended September 28, September 29, Revenues $ — $ Costs — Operating income — SG&A 3 Goodwill impairment — Other income (expense) Net income (loss) before taxes Tax expense — Net income (loss) $ $ ) NOTE 4 – DISPOSAL OF CONTINUING OPERATIONS On August 30, 2013, the Company completed the sale of substantially all of its Gulf Coast engineering and in-plant operations to a subsidiary of Furmanite Corporation. The total value of the transaction to ENGlobal was $18 million, subject to certain adjustments, consisting primarily of $16 million of cash at closing and a $3.0 million promissory note issued at 4% interestwith a Furmanite Corporation guarantee with a subsequent adjustment of $1 million owing to Furmanite reflected in current accounts payable.The transaction resulted in a $487,000 gain on the sale of these operations.ENGlobal used most of the net proceeds from this transaction to repay advances under the PNC Credit Facility.As a result of this transaction, approximately 900employees transferred from ENGlobal to Furmanite. The impact of the sale of these operations are summarized as follows (amounts in thousands): 2013 Continuing Operations: For the Nine Months Ended September 28, 2013 Disposed Operations Pro Forma For the Nine Months Ended September 28, 2013 Operating revenues $ $ $ Operating costs Gross profit Selling, general and administrative expenses Operating income (loss) $ ) $ $ ) 2012 Continuing Operations: For the Nine Months Ended September 29, 2012 Disposed Operations Pro Forma For the Nine Months Ended September 28, 2012 Operating revenues $ $ $ Operating costs Gross profit Selling, general and administrative expenses Goodwill impairment — Operating income (loss) $ ) $ ) $ ) 7 Table of Contents NOTE 5 – NOTES RECEIVABLE Notes receivable consisted of the following (amounts in thousands): September 28, December 29, Steele & Company, LP (Land and Right-of-Way divestiture) $ $ 2,996 Aspen Furmanite Corporation, (Inspection divestiture) — South Louisiana Ethanol, LLC (see Note 10) Furmanite Corporation, (Gulf Coast divestiture) — Total Notes Receivable Current portion of Notes Receivable ) ) Note Reserve ) Long Term Notes Receivable $ $ NOTE6 – CONTRACTS Costs, estimated earnings and billings on uncompleted contracts consisted of the following (amounts in thousands): September 28, December 29, Costs incurred on uncompleted contracts $ $ Estimated earnings (losses) on uncompleted contracts Earned revenues Less: billings to date Net costs and estimated earnings in excess of billings on uncompleted contracts $ ) $ ) Costs and estimated earnings in excess of billings on uncompleted contracts $ $ Billings in excess of costs and estimated earnings on uncompleted contracts ) ) Net billings in excess of costs and estimated earnings on uncompleted contracts $ ) $ ) Revenue on fixed-price contracts is recorded primarily using the percentage-of-completion (cost-to-cost) method. Under this method, revenue on long-term contracts is recognized in the ratio that contract costs incurred bear to total estimated contract costs. Revenue and gross margin on fixed-price contracts are subject to frequent review and revision throughout the lives of the contracts and any required adjustments are made in the period in which the revisions become known. Pursuant to Company policy, fixed price contracts in excess of $250,000 are afforded a cost contingency component applied at the beginning of the project based on a tiered rate calculation.As a project surpasses 70% completion, the contingency is released on a pro-rata basis over the final 30% of the life of the project.In the event that a review indicates a project has experienced cost overruns, the contingency is also used to offset those overruns.When recognized, cost contingencies increase the cost of sales and reduce the gross margin of those fixed-price contracts.To manage unknown risks, management may use contingency amounts to increase the estimated costs, therefore, lowering the earned revenues until the risks are better identified and quantified or have been mitigated. Losses on contracts are recorded in full as they are identified. The Company recognizes service revenue as soon as the services are performed. For clients that we consider higher risk, due to past payment history or history of not providing written work authorizations, we defer revenue recognition until we receive either a written authorization or a payment. The current amount of revenue deferred for these reasons is approximately $0.1 million as of September 28, 2013, compared to $1.2 million as of December29, 2012. We expect a majority of the deferred revenue to be realized by year end 2013. 8 Table of Contents NOTE7 – LINE OF CREDIT AND LETTER OF CREDIT FACILITIES Line of Credit Facility On May 29, 2012, the Company entered into a credit facility with PNC Bank, National Association, as administrative agent (“PNC Credit Facility”) for the lenders (the "Lenders") pursuant to which the Lenders agreed to extend credit to the Company in the form of loans (each a "Loan" and collectively, the "Loans") on a revolving basis of up to $35.0 million (the "Commitment"). From September 29, 2012 until August 30, 2013, the Company was not in compliance with the certain financial covenants of the PNC Credit Facility. On August 30, 2013, the Company entered into an Amended Revolving Credit and Security Agreement and Limited Consent, (the “Amended PNC Credit Facility”).Under the terms of the Amended PNC Credit Facility, PNC consented to the disposal of continuing operations discussed in Note 4, waived the existing events of default and ceased the charging of interest on outstanding indebtedness at the default rate.The Company also executed an Amended and Restated Revolving Credit Agreement with PNC which effectively reduced the maximum borrowing amount from $35.0 million to $10.0 million under the Amended PNC Credit Facility.Both agreements commenced on August 30, 2013 and will continue in full force and effect until September 30, 2014.Set forth below are certain of the material terms of the Amended PNC Credit Facility: Revolving Advances: Each Lender, severally and not jointly, will make revolving advances to the Company in aggregate amounts outstanding at any time equal to such Lender's Commitment Percentage of the lesser of (a) $10.0 million less the maximum undrawn amount on all outstanding letters of credit, or (b) an amount equal to the sum of: (i) up to 85% of Eligible Receivables, plus (ii) up to the lesser of (x) up to 85% of Eligible Extended Term Receivables or (y) $1.5 million, plus (iii) up to the lesser of (x) up to 85% of Eligible Government Receivables or (y) $800,000, plus (iv) up to the lesser of (x) 75% of Eligible Unbilled Receivables or (y) $4.0 million; provided, however, that no more than $800,000 of the amount resulting from the calculation of this part (iv) may be attributable to Eligible Unbilled Receivables owed by Government Customers, plus (v) up to the lesser of (x) up to 50% of Eligible Costs in Excess of Billings or (y) $4.0 million, minus (vi) the Maximum Undrawn Amount of all outstanding letters of credit, minus (vii) such reserves as Agent may deem proper and necessary in the exercise of its discretion. Certain of the percentages and dollar amounts discussed above may be increased or decreased by Agent at any time, so long as such increase or decrease is reasonable and done in good faith. Interest: Any Loans will bear interest at (a) the sum of the Alternate Base Rate (defined as a fluctuating rate equal to the highest of (x) the commercial lending rate of Agent as publicly announced and in effect on such day, (y) the daily federal funds open rate as quoted by ICAP North America, Inc. in effect on such day plus 1/2 of 1%, and (z) the Daily Libor Rate plus 1% with the Daily LIBOR Rate determined by taking the LIBOR rate published in the Wall Street Journal and dividing it by a number equal to 1 minus the reserve percentage on that day as determined by the Board of Governors of the Federal Reserve), plus 2.75% for Domestic Rate Loans or (b) the sum of the Eurodollar Rate (defined as a fluctuating rate determined by Agent by dividing the quoted LIBOR rate by a number equal to 1 minus the reserve percentage on that day as determined by the Board of Governors of the Federal Reserve), plus 3.75%. Collateral: All obligations of the Company under the loan agreement are secured by a first priority perfected lien against any and all personal property assets of the Company (other than certain excluded property). Term: All Loans and all other obligations outstanding under the loan agreement shall be payable in full on September 30, 2014, unless otherwise terminated pursuant to the terms of the loan agreement. Covenants: The loan agreement requires the Company to comply with various financial, affirmative and negative covenants affecting their businesses and operations, including: · Maintain a Fixed Charge Coverage Ratio of (a) not less than 0.80 to 1.00, measured (i) as of October 31, 2013, for the month then most recently ended; (ii) as of November 30, 2013, for the two months then most recently ended; (iii) as of December 31, 2013, for the three months then most recently ended; (iv) as of January 31, 2014, for the four months then most recently ended; (b) not less than 0.95 to 1.00, measured (i) as of February 28, 2014, for the five months then most recently ended (ii) as of March 31, 2014, for the nine months then most recently ended; (iii) as of April 30, 2014, for the seven months then most recently ended; (iv) as of May 31, 2014, for the eight months then most recently ended; (c) not less than 1.00 to 1.00, measured (i) as of June 30, 2014, for the nine months then most recently ended (ii) as of July 31, 2014, for the ten months then most recently ended; (iii) as of August 31, 2014, for the eleven months then most recently ended; and (iv) as of September 30, 2014, for the twelve months then most recently ended. · Maintain at all times Excess Availability of not less than the greater of $1.0 million or 10% of the maximum revolving advance measured monthly as of the last day of the month. · Maintain at all times Excess Availability of not less than the greater of $1.0 million or 10% of the maximum revolving advance measured monthly as of the last day of the month. · Cause the aggregate amount of cash receipts attributable to the Caspian Contracts to exceed the aggregate amount of all costs and expenses incurred in connection the Company’s performance of its Caspian Project obligations by a minimum of $0.5 million measured twice per month. · The Company will not contract for, purchase or make any expenditure or commitment for capital expenditures, in an aggregate amount in excess of $3.5 million. 9 Table of Contents Letter of Credit Facility In July 2011, with the support of Wells Fargo's Global Banking Group, ENGlobal and the Export-Import Bank of the United States (“Ex-Im Bank”) entered into a separate $9.5 million letter of credit facility (the “Ex-Im Bank Facility”) to support the Company's Caspian Pipeline Consortium (CPC) project.Under the terms of this agreement, the Company could issue letters of credit to CPC for its performance under the CPC project.The Company was required to collateralize letters of credit outstanding under the Ex-Im Bank Facility with cash or eligible Russian receivables resulting from the CPC project.On June 17, 2013, these letters of credit were allowed to expire.As a result of the expiration of the letters of credit, $6.1 million of cash collateral was released and applied to the PNC Credit Facility.The expiration of these letters of credit have not impacted our ability to generate revenue from this project. The parties have agreed to an amendment of the service agreement governing the CPC Project with the following terms in the absence of a letter of credit facility or other performance bank guarantee in place: · The retention on all receivables related to the project will increase from 10% to 15% effective September 13, 2013, applied retrospectively on all invoices paid on June 27, 2013. · The release of the retention would be made in two stages as it relates to milestones the project achieves.The first thirty three percent (33%) of the retention will be released after the issuance of the Site Acceptance Test certificate and client approval for the system and equipment. · The remaining sixty seven percent (67%) of the retention will be released after expiration of the warranty period, signified by the issue of the final acceptance certificate by the client as set forth in the original agreement as amended. · The Company will provide quarterly reports on its financial condition. NOTE8 – FEDERAL AND STATE INCOME TAXES The components of income tax expense (benefit) were as follows (amounts in thousands): For the Nine Months Ended September 28, September 29, Current $ $ — Deferred — Total tax expense (benefit) Discontinued operations — Total tax expense (benefit) $ $ The Company makes its interim tax allocation by applying estimated fiscal year effective tax rates to estimated fiscal year ordinary income together with unusual or infrequently occurring activity for the year-to-date period.The effective income tax rates for the three and nine month periods ended September 28, 2013 were 35.6% and 36.3%, respectively.As a result of the valuation allowance recorded against our deferred tax assets that existed as of September 29, 2012, the effective income tax rates for the three and nine month periods ended September 29, 2012 were not meaningful. NOTE9 – SEGMENT INFORMATION The Engineering and Construction (“E&C”) segment provides services relating to the development, management and execution of projects requiring professional engineering and related project services primarily to the midstream and downstream sectors throughout the United States. The E&C segment includes the government services group, which provides engineering, design, installation and operation and maintenance of various government, public sector and international facilities. The Automation segment provides services related to the design, fabrication and implementation of process distributed control and analyzer systems, advanced automation, information technology, electrical and heat tracing projects primarily to the upstream and downstream sectors throughout the United States. Sales, operating income, identifiable assets, capital expenditures and depreciation for each segment are set forth in the following table. The amount identified as Corporate includes those activities that are not allocated to the operating segments and include costs related to business development, executive functions, finance, accounting, health, safety, and environmental, human resources and information technology. The Corporate segment supports all other business segments and consists primarily of general and administrative expenses that are not allocated to those operations.Segment information for the nine months ended September 28, 2013 and September 29, 2012 includes disposed continuingoperations (Refer to Note 4).Segment information is as follows (amounts in thousands): 10 Table of Contents Operations Data E&C Automation Corporate Consolidated For the Nine Months Ended September 28, 2013: Revenue $ $ $ — $ Gross profit — SG&A Operating income (loss) ) ) Other income Interest expense, net ) Tax expense ) Discontinued operations - net of taxes Net income $ For the Nine Months Ended September 29, 2012: Revenue $ $ $ — $ Gross profit ) SG&A Goodwill impairment — — Operating income (loss) Other expense ) Interest expense, net ) Tax expense ) Discontinued operations - net of taxes ) Net loss $ ) Total Assets by Segment September 28, December 29, Engineering and Construction $ $ Automation Corporate* Consolidated $ $ *Includes less than $0.1 million of assets held for sale from discontinued operations at December29, 2012. 11 Table of Contents NOTE10 – COMMITMENTS AND CONTINGENCIES In June 2008, ENGlobal filed an action in the United States District Court for the Eastern District of Louisiana; Case Number 08-3601, against South Louisiana Ethanol LLC (“SLE”) entitled ENGlobal Engineering, Inc. and ENGlobal Construction Resources, Inc. vs. South Louisiana Ethanol, LLC. The lawsuit seeks to enforce collection of $15.8million owed to ENGlobal and its affiliates for services performed on an ethanol plant in Louisiana. In August2009, SLE filed for Chapter 11 protection in the United States Bankruptcy Court for the Eastern District of Louisiana, Case Number 09-12676. Pursuant to the bankruptcy, the plant assets were sold for $6,802,000. On December 6, 2011, the court issued an order allocating proceeds from the sale and authorizing their distribution. Of the total amount, $1,054,418 was allocated to ENGlobal. Of that amount, $845,529 is still being held by the court pending the outcome of continuing litigation regarding the claims of one subcontractor.As of the date of this Report, the amount is still being held by the court. In June 2010, SemCrude, LP, SemCrude Pipeline, LLC and White Cliffs Pipeline, LLC (collectively “SemCrude”) filed an action in the United States District Court for Tulsa County, Oklahoma against ENGlobal Construction Resources, Inc. d.b.a. ENGlobal Inspection Services, ENGlobal Engineering, Inc., and Western X-Ray Service, Inc.SemCrude alleges that ENGlobal Inspection failed to properly inspect and verify that the nondestructive testing of girth welds on portions of the pipeline system was completed in accordance with state and federal regulations and contract specifications.SemCrude further alleges that ENGlobal Engineering failed to properly manage the work of ENGlobal Inspection to ensure that the work was properly performed, causing SemCrude to incur in excess of $2,500,000 in damages.ENGlobal maintains several defenses associated with its scope of work and the fact that it was not contractually responsible for the work of third parties working on the project, such as Western X-Ray and SemCrude. The case was resolved during the third quarter of 2013 and the Company paid $600,000 with the settlement of this claim. From time to time, ENGlobal or one or more of its subsidiaries is involved in various legal proceedings or is subject to claims that arise in the ordinary course of business alleging, among other things, claims of breach of contract or negligence in connection with the performance or delivery of goods and/or services. The outcome of any such claims or proceedings cannot be predicted with certainty. We believe, as of the date of this filing, all such active proceedings and claims of substance that have been raised against any subsidiary business entity have been adequately allowed for, or are covered by insurance, such that, if determined adversely to the Company, individually or in the aggregate, they would not have a material adverse effect on our results of operations or financial position. NOTE 11 – STATEMENT OF CASH FLOWS SUPPLEMENTAL INFORMATION The following table presents a listing of the Company's significant non-cash transactions and amounts of cash paid for interest and income taxes (amounts in thousands) As of September 28, 2013 As of September 29, 2012 Non-Cash Transactions: Acceptance of notes for asset sales $ $ — Assets Purchased under Capital Leases $ $ — Cash paid: Interest $ $ 12 Table of Contents ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements Certain information contained in this Quarterly Report on Form 10-Q, as well as other written and oral statements made or incorporated by reference from time to time by the Company and its representatives in other reports, filings with the Securities and Exchange Commission, press releases, conferences or otherwise, may be deemed to be forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934. This information includes, without limitation, statements concerning the Company's future financial position and results of operations, planned capital expenditures, business strategy and other plans for future operations, the future mix of revenues and business, customer retention, project reversals, commitments and contingent liabilities, future demand and industry conditions. Although the Company believes that the expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such expectations will prove to have been correct. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Generally, the words “anticipate,” “believe,” “estimate,” “expect,” “may” and similar expressions, identify forward-looking statements, which generally are not historical in nature. Actual results could differ materially from the results described in the forward-looking statements due to the risks and uncertainties set forth in this Quarterly Report on Form 10-Q, the specific risk factors identified in the Company's Annual Report on Form 10-K for the year ended December29, 2012, and those described from time to time in our future reports filed with the Securities and Exchange Commission.The following discussion is qualified in its entirety by, and should be read in conjunction with, the Company's condensed consolidated financial statements, including the notes thereto, included in this Quarterly Report on Form10-Q and the Company's Annual Report on Form 10-K for the year ended December29, 2012 . Overview While ENGlobal experienced a difficult 2012, we have improved margins and reduced selling, general and administrative expenses (“SG&A”) in our core businesses in 2013.We have reported income from continuing operations in the first nine months of 2013 of $0.3 million, primarily as a result of gains recorded on the sale of our Inspection division and of our Gulf Coast E&C and In-plant operations. We began implementing a profit enhancement plan in the fourth quarter of 2012. As a part of this plan, we have been reducing the amount of risk we are willing to accept in the work we are currently performing, which has resulted in less Engineering Construction Management and the associated procurement. This reduction in procurement has impacted our revenue in 2013 as compared to 2012, but has had a positive impact on our gross profit margin as procurement services are typically provided at lower mark-ups. We continue to work hard to prove ourselves as a reliable, high quality service provider to our customers. During the fourth quarter of 2012, we began reducing our overhead costs primarily through staff reductions and reductions in purchased services. As a result, our corporate overhead has decreased from $11.5 million in the first nine months of 2012 to $9.5 million for the same period in 2013.Overhead as a percent of revenue has decreased slightly year over year, and is now positioned to support higher revenue levels. We continue to look for ways to reduce our overhead while maintaining a high level of service. During the first nine months of 2013, we repaid all our debt obligations.This was accomplished by liquidating the working capital of the divisions that we sold in late 2012 and 2013, removing the restrictions from $6.1 in cash collateral via the expiration of letters of credit and using the proceeds from the sale of our Gulf Coast E&C and in-plant operations during the third quarter to repay the remaining advances under the PNC Credit Facility.Upon repaying these advances, together with the Limited Consent and Waiver contained within the Amended PNC Credit Facility, the Company is no longer in default on any debt obligation or credit facility, has access to working capital sufficient to conduct its remaining operations and we believe that concerns over our ability to continue as a going concern are no longer applicable. Our remaining primary businesses are our Automation segment and our mid-continent E&C segment.Our principal operations are located in Denver, CO, Tulsa, OK, Houston, TX, Chicago, IL and Mobile, AL. Results of Continuing Operations Amounts reported as continuing operations for the three and nine months ended September 28, 2013 and the three and nine months ended September 29, 2012 are reported for the two segments that we continue to operate. These reported amounts include the Company’sGulf Coast E&C and in-plant operations that were sold on August 30, 2013.The Company's revenue from continuing operations is composed of engineering, procurement and construction management (EPCM) services revenue and the sale of fabricated engineered automation systems. The Company recognizes service revenue as soon as the services are performed. In the course of providing our services, we routinely provide materials and equipment and may provide construction or construction management services on a subcontractor basis. Generally, these materials, equipment and subcontractor costs are passed through to our clients and reimbursed, along with handling fees, which in total are at margins lower than those of our normal core business. Operating SG&A expense includes management, business development and staff compensation, office costs such as rents and utilities, depreciation, amortization, travel, bad debt and other expenses generally unrelated to specific client contracts, but directly related to the support of a segment's operations.Other SG&A expenses includes investor relations/governance, finance, accounting, health/safety/environmental, human resources, legal and information technology which are unrelated to specific projects but which are incurred to support corporate activities. 13 Table of Contents Comparison of continuing operations for the three months ended September 28, 2013 versus September 29, 2012 The following table set forth below, for the three months ended September 28, 2013 (including the disposed continuing operations for the two months ended August 30, 2013) versus the three months ended September 29, 2012 (including the disposed continuing operations), provides relevant financial data that is derived from our consolidated statements of operations (amounts in thousands except per share data). Operations Data: E&C Automation Corporate Consolidated Three months ended September 28, 2013: Revenue $ $ $
